Citation Nr: 1107935	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  06-00 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had service from April 1943 until January 1970.  He 
died on March [redacted], 2005.  The appellant claims as his surviving 
spouse.

This matter initially came before the Board of Veterans' Appeals 
(BVA or Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

In February 2007, the appellant testified during a hearing before 
a decision review officer (DRO) at the RO; a transcript of that 
hearing is of record.

In March 2008, September 2008, and October 2009 the Board 
remanded the claim on appeal to the RO, via the Appeals 
Management Center.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2005. The immediate cause of 
death was multi-system organ failure; the secondary causes of 
death were pneumonia and adult respiratory distress syndrome.

2.  At the time of the Veteran's death, service connection was in 
effect for arthritis of the knees, cervical spine, elbows, and 
hands; hiatal hernia; tonsillectomy; hemorrhoids; left inguinal 
hernia; and herpes zoster.

3.  The Veteran served in Vietnam, is presumed to have been 
exposed to Agent Orange/herbicides therein, and at the time of 
death had been diagnosed with coronary artery disease and 
ischemic heart disease.

4.  .Coronary artery disease and ischemic heart disease are 
related to Vietnam service


CONCLUSION OF LAW

A disability incurred in service contributed to death.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159(a), 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is 
granting, in full, the benefit sought on appeal.  Accordingly, 
because the benefit sought is granted, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered.

Legal Background

To grant service connection for the cause of the Veteran's death, 
it must be shown that a service-connected disability caused the 
death, or substantially or materially contributed to it.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to have 
been incurred during such service, or one which was proximately 
due to or the result of a service-connected disease or injury.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010)

The death of a Veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a) 
(2010).

The service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2010).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially or 
materially to death, that it combined to cause death, or that it 
aided or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c) (2010).  

The debilitating effects of a service-connected disability must 
have made the Veteran materially less capable of resisting the 
fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, there 
may be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material influence in 
accelerating death.  In this situation, however, it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c) (2010).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a) (2010).  The last date on which such a 
veteran shall be presumed to have been exposed to an herbicide 
agent shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2010) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2010) 
are also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's disease; 
hairy cell leukemia and other chronic B-cell leukemias; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma); Parkinson's disease; and ischemic heart disease.  
38 C.F.R. § 3.309(e) (2010).  Note 3 at the end of § 3.309 
defines ischemic heart disease as not including hypertension or 
peripheral manifestations of arteriosclerosis such as peripheral 
vascular disease or stroke. 

The above reflects changes to the Code of Federal Regulations 
which became effective August 31, 2010.  These changes are 
applicable to claims received by VA on or after August 31, 2010 
and to claims pending before VA on that date.  As the appellant's 
claim was pending on August 31, 2010, the changes are applicable 
to the immediate case.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2010).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded from 
establishing service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).




Factual Background

The Veteran's certificate of death indicates that he died on 
March [redacted], 2005; he was 82 years of age.  The immediate cause of 
death was multi-system organ failure which had onset two days 
before his death.  The underlying causes were adult respiratory 
distress syndrome and pneumonia, both of which had begun 13 days 
prior to the Veteran's death.  At the time of his death, service 
connected had been established for arthritis of the knees, 
cervical spine, elbows, and hands; hiatal hernia; tonsillectomy; 
hemorrhoids; left inguinal hernia; and herpes zoster.  The 
Veteran's combined evaluation was 70 percent and he had been 
awarded individual unemployability compensation under 38 C.F.R. § 
4.16(a) effective September 21, 2000.  The appellant's principal 
argument is that the Veteran's service-connected arthritic 
disabilities rendered him less mobile, thus causing a respiratory 
illness that lead to his death.

Service treatment records include radiographic imaging of the 
left lateral chest in October 1961 which revealed that the 
Veteran's heart was not enlarged and the lung fields had no 
definite evidence of active interstitial process.  The evaluator 
suspected that the history given by the Veteran was consistent 
with chronic bronchitis and that it was "conceivable" that his 
symptoms could relate to early pneumonitis not yet 
radiographically apparent.

August 1963 x-ray imaging showed "essentially no change" from 
imaging done in October 1961.  Extensive bilateral hilar 
calcification was noted with no evidence of an acute inflammatory 
process.

On examinations in June 1962, August 1963, July 1964, May 1966, 
the Veteran's lungs, chest, heart, and endocrine system were 
normal.

In January 1967 the Veteran complained of a sore throat and 
moderately productive cough.  On examination, his lungs were 
clear.  In December 1968 the Veteran's lungs were clear to 
auscultation and percussion.

On retirement in August 1969, the Veteran reported a history of 
shortness of breath, pain or pressure in the chest, and chronic 
cough.  On physical examination, the Veteran's lungs, chest, 
heart, vascular system and endocrine system were normal.

Following separation from active service in January 1970, the 
Veteran was seen in February 1972 regarding fibromembranous 
tissue consistent with hernia sac, gallbladder, and chronic 
cholecystitis and cholelithiasis.

A March 1987 electrocardiograph revealed sinus bradycardia and an 
early R wave.  Chest x-ray was within normal limits.

The Veteran was seen in December 1993 regarding the right 
shoulder.  Degenerative changes were noted in the shoulder and 
apical pleural thickening was present.  In November 1995 the 
Veteran was found lying in his bed and responding only to pain.  
He was diaphoretic and had urinated, and the supposition was of a 
possible stroke.  A January 1997 notation indicates that the 
Veteran underwent a coronary artery bypass graft in 1993.  
Physical evaluation in April 1998 revealed regular rate and 
rhythm of the heart and lungs clear to auscultation.

In August 2001 the Veteran was seen on a follow-up regarding 
lumbar back pain.  The Veteran reported pain in the back when 
coughing and on occasion when breathing deeply.  Difficulty 
getting up from a seated position due to pain was noted, however 
pain did not appear to affect his ambulation.

A radiologic report from August 2001 indicated a normal heart 
size with the lung fields clear, but showing scattered 
interstitial fibrotic strands and a few tiny calcific deposits.  
The conclusion was of an old healed granulomatous disease, 
without active process in the lungs. 

In March 2004 the Veteran presented with a two-week history of 
cough.  The lungs had scattered rales in the lower left lung base 
and x-rays revealed some infiltration in the lower left lobe.   
The impression was of pneumonia with associated cough and pedal 
edema in a patient with a history of congestive heart failure and 
coronary artery disease.  The heart had normal rate and rhythm 
and lungs were clear to auscultation with some rhonchi but no 
wheezes or rales.  The impression was of bronchitis versus 
atypical pneumonia.  In March 2005 the Veteran had a cough and 
shortness of breath but no fever.  The heart had normal rate and 
rhythm, but the lungs had faint crackles in the upper left lobe.  
The impression was of pneumonia.

On March [redacted], 2005, the Veteran died.  In October 2005, Dr. W.M.A. 
stated that the Veteran's death was due to adult respiratory 
distress syndrome and pneumonia.  He also indicated that 
significant comorbidities included degenerative joint disease 
which "significantly decreased [the Veteran's] activity level."  
Dr. W.M.A. further stated that at the time of his death, the 
Veteran had heart disease and a seizure disorder.

A September 2006 letter from E.J.S., the Veteran's former 
neighbor and a former registered nurse, indicated that she had 
known the Veteran since 1999 and that in the month preceding his 
death he had shortness of breath to the degree that he could no 
longer talk easily.  E.J.S. reviewed the Veteran's treatment 
records and concluded that scar tissue from prior surgeries 
around his abdominal area and chest cavity, combined with 
arthritis, decreased his ability to cough and take deep breaths.  
She also opined that through the aging process, conditions which 
compromise one's musculoskeletal system decrease the body's 
ability to fight infection, to cough and to breathe under medical 
duress.

Dr. W.M.A. submitted a letter in July 2007 stating that at the 
time of his death the Veteran was in a chronic debilitated state 
due to severe degenerative arthritis.  He went on to say that 
this "could have made him more susceptible to pneumonia," 
leading to his death.

In April 2008 a VA examiner reviewed the claims file and 
concluded that there was no documentation to the effect that the 
Veteran was debilitated to the point of being bedfast, 
unconscious, immobilized, or nonambulatory.  The examiner stated 
that the Veteran's occasional respiratory infections were 
commensurate with his age and generally declining health.  The 
data of record did not support the concept that a fatal 
respiratory illness was "etiologically related in a significant 
way" to degenerative arthritis of the hands, elbows, knees, or 
neck.  Rather, the nature of his pulmonary infection combined 
with underlying metabolic and cardiovascular conditions (ischemic 
heart disease), and coupled with his advanced age, were more 
likely factors accounting for the terminal nature of his illness.  
The conclusion was that it was less likely than not that service-
connected arthritis was materially or substantially related to 
the Veteran's death.

In June 2010, Dr. W.M.A. opined that chest x-rays he reviewed 
from 1961 showed some evidence possibly suggestive of emphysema 
and wedging in the vertebral bodies consistent with 
osteoarthritic changes.  Dr. W.M.A. expressed concern that the 
Veteran's lack of mobility "could certainly have contributed to 
his susceptibility to the pneumonia."  He also pointed to the 
Veteran's Vietnam service and noted evidence on early chest x-
rays of granulomatous disease.

The appellant has made several statements regarding her claim, 
including that of February 2006 when she indicated that the 
Veteran was unable to ambulate properly due to painful movements 
as a result of arthritis.

At a hearing before a DRO in February 2007, the appellant's 
daughter recalled that one evening the Veteran had refused to 
leave the chair to go to bed; she said that he was unable to get 
himself out of the chair and that eventually she had to help him 
out.  She also endorsed that nearing the end of his life, he was 
unable to ambulate properly.


Analysis

Based on the foregoing evidence, the service treatment records 
show respiratory symptoms during service, but normal lungs, 
chest, heart, vascular system and endocrine system at separation.  
This does not in itself preclude a grant of service connection 
relating to the cause of the Veteran's death, as service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service or is proximately due to or the result of 
a service-connected disease or injury.  

In considering the lay and medical history detailed above, the 
Board notes that the amount of time that elapsed between military 
service and first post-service evidence of complaint or treatment 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the appellant is competent to give evidence about what 
he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.

The establishment of a nexus between such the Veteran's cause of 
death and service or between such cause and a service-connected 
disability, is a complex medical issue that is beyond the realm 
of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Thus, while the appellant and her 
daughter are competent to report the Veteran's symptoms as they 
observed them, statements relating the cause of the Veteran's 
death are of little probative value.

The Veteran died from multi-system organ failure, due to adult 
respiratory distress syndrome and pneumonia.  The certificate of 
death indicates that both adult respiratory distress syndrome and 
pneumonia onset 13 days prior to his death.  

On October 13, 2009, in accordance with authority provided in 38 
U.S.C.A. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon presumed exposure to Agent Orange and other herbicides used 
in the Republic of Vietnam during the Vietnam era, for three new 
conditions: ischemic heart disease, Parkinson's disease, and B-
cell leukemias.  On November 20, 2009, to avoid burdens on the 
adjudication system, delays in the adjudication of other claims, 
and unnecessary expenditure of resources through remand or final 
adjudication of claims, the Secretary directed the Board to stay 
action on all claims for service connection that could not be 
granted under current law but might potentially be granted based 
on the planned new regulations. Chairman's Memorandum No. 01-09-
25 implemented this stay.

On August 31, 2010, the Secretary published in the Federal 
Register a final rule amending 38 C.F.R. § 3.309(e) to establish 
such presumptions.  75 Fed. Reg. 53,202.  The final rule was 
effective August 31, 2010.  However, the rule was identified as a 
major rule and, thus, the implementation of the rule was subject 
to the provisions of the Congressional Review Act (CRA).  The CRA 
requires an agency to wait 60 days before implementing a major 
rule, to allow Congress the opportunity to review the regulation.  
On October 29, 2010, the Secretary issued a memorandum lifting 
the stay of appeals affected by the new herbicide-related 
presumptions.  The memorandum notes that the CRA waiting period 
for the regulation expired on October 30, 2010, and accordingly, 
the stay of the adjudication of the affected claims is lifted 
effective October 30, 2010.

The revised 38 C.F.R. § 3.309(e) indicates that the term 
"ischemic heart disease" includes, but is not limited to, 
acute, subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina.  For the purposes of 
this section, the term "ischemic heart disease" does not 
include hypertension or peripheral manifestations of 
arteriosclerosis such as peripheral vascular disease or stroke, 
or any other condition that does not qualify within the generally 
accepted medical definition of ischemic heart disease.  38 C.F.R. 
§ 3.309, Note 3, 75 Fed. Reg. 53,202 (Aug. 31, 2010).

Here, the VA examiner in April 2008 concluded that the terminal 
nature of Veteran's pulmonary infection was more likely than not 
associated, in part, with his existing cardiovascular conditions.  
As indicated, such cardiovascular conditions included coronary 
artery disease and ischemic heart disease and congestive heart 
failure diagnosed in 2004.  

Here, service personnel records indicate that between July 1968 
and June 1969 the Veteran had service in the Republic of Vietnam.  
Accordingly, the Board finds that the Veteran is presumed to have 
been exposed to herbicide agents, and the provisions of 38 C.F.R. 
§§ 3.307, 3.309 (2010) are for application.  The evidence, to 
include the VA opinion, establishes that ischemic heart disease 
was a far more likely contributor to death.  Under the 
circumstances, service connection is established for the cause of 
death, and the claim is granted.




ORDER

Service connection for the cause of the Veteran's death is 
granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


